Citation Nr: 9925969	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  95-30 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability secondary to a service-connected bilateral foot 
disability.

2.  Entitlement to a higher rating for a service-connected 
back disability, currently evaluated 10 percent disabling. 

3.  Entitlement to an increased rating for a service-
connected right foot disability, currently evaluated 10 
percent disabling. 

4.  Entitlement to an increased rating for a service-
connected left foot disability, currently evaluated 10 
percent disabling. 

5.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).




REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1957.

This case comes to the Board of Veterans' Appeals (Board) in 
part from a June 1995 RO decision which denied secondary 
service connection for a back disability, denied secondary 
service connection for a bilateral hip disability, and denied 
an increase in a 10 percent rating for a service-connected 
bilateral foot disability.  The veteran appealed all of these 
determinations.  A personal hearing was held before an RO 
hearing officer in October 1995.  In an August 1996 decision, 
the RO, in pertinent part, denied service connection for a 
right knee disability secondary to a bilateral foot 
disability; the veteran appealed this determination.  In 
January 1997, the Board remanded the case to the RO for 
further evidentiary development.  

In a June 1997 decision, the RO classified the veteran's 
service-connected bilateral foot disability as separate right 
and left foot disabilities, and assigned separate 10 percent 
ratings for each foot; and granted secondary service 
connection (on the basis of aggravation) for a back 
disability.  The veteran appealed for a higher rating for the 
service-connected back disability.  In an April 1998 
decision, the RO denied a TDIU rating, and the veteran 
appealed.  A hearing before a member of the Board was 
initially requested, but by a letter dated in February 1999, 
the veteran withdrew his hearing request.  The case was 
subsequently returned to the Board.

With respect to the issue of entitlement to secondary service 
connection for a bilateral hip disability, the Board notes 
that after perfecting his appeal as to this issue the veteran 
withdrew his claim for service connection for a bilateral hip 
disability in a March 1997 statement.  38 C.F.R. § 20.204 
(1998) (a substantive appeal may be withdrawn in writing at 
any time before the Board promulgates a decision).  Hence, 
this issue is not in appellate status and will not be 
addressed by the Board.  38 U.S.C.A. § 7105 (West 1991).  As 
the substantive appeal was withdrawn on this issue, the June 
1995 denial of service connection for a bilateral hip 
disability became final, and the Board construes the 
veteran's May 1997 attempt to retract his withdrawal of his 
appeal on this issue as an application to reopen a previously 
denied claim for secondary service connection for a bilateral 
hip disability.  Id.  This issue is referred to the RO for 
appropriate action.

Thus the only matters now before the Board are entitlement to 
secondary service connection for a right knee disability, 
entitlement to a higher rating for a back disability, 
entitlement to increased ratings for right and left foot 
disabilities, and entitlement to a TDIU rating.  The issues 
of entitlement to a higher rating for a back disability and 
entitlement to a TDIU rating will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a right knee 
disability.

2.  The veteran's service-connected bilateral foot disability 
produces impairment equivalent to severe bilateral pes planus 
manifested by marked deformity, pain accentuated on 
manipulation and use, and callosities.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a right 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a 30 percent rating for a bilateral foot 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Codes 5276, 5279, 5280, 5282, 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from 
September 1953 to September 1957.  On medical examination 
performed for enlistment purposes in September 1953, the 
veteran's lower extremities and feet were listed as normal.  
A review of his service medical records shows that he was 
treated for bilateral pes planus and plantar calluses.  On 
medical examination performed for separation purposes in 
August 1957, the veteran's lower extremities (with the 
exception of the feet) were clinically normal.  The examiner 
noted bilateral mild pes planus and small plantar warts on 
the bottom of both feet, and indicated that the veteran had 
been treated for weak arches.  In a report of medical history 
completed in conjunction with the separation medical 
examination, the veteran denied a history of a "trick" or 
locked knee.  Service medical records are negative for a 
chronic right knee disability.

At a May 1974 VA examination, the veteran's only orthopedic 
complaints related to his feet; he did not complain of a 
right knee disability.  The diagnosis, in pertinent part, was 
bilateral depression of the 2nd, 3rd, 4th and 5th  metatarsal 
heads with hammertoe deformities and with painful 
submetatarsal calluses under the left 1st and 5th metatarsal 
heads and the right 5th metatarsal head.

In a June 1974 decision, the RO established service 
connection for bilateral depression of the 2nd, 3rd, 4th, and 
5th metatarsal heads with hammertoe deformities and calluses, 
with a 10 percent rating.

A private X-ray study of the right knee dated in May 1986 
from Robert Packer Hospital shows slight medial compartmental 
narrowing, with no gross osteophytes.  The diagnostic 
impression was possible minimal degenerative changes.

In February 1993, the veteran submitted a claim for an 
increased rating for a service-connected bilateral foot 
disability.  He asserted that his foot condition had become 
much more severe and now required surgery.

By a letter dated in April 1993, a private physician, R. 
Rynkiewicz, D.P.M., indicated that the veteran presented at 
her clinic in September 1992 with complaints of a severe corn 
on the bottom of his right foot.  On examination, there were 
two areas under the right foot (under the 1st and 5th 
metatarsals) which caused extreme pain and an inability to 
apply full weight-bearing.  The diagnosis was a hypertrophic 
tibial sesamoid of the right foot with a tailor's bunion 
(bunionette) of the right foot and a plantar flexed 5th 
metatarsal head.  Dr. Rynkiewicz noted that the right foot 
was treated with debridement and the use of a pad, and that 
such measures were unsuccessful.  In February 1993, the 
veteran underwent a cheilectomy of the right 1st metatarsal, 
release of the sesamoid apparatus of the right 1st 
metatarsal, tenotomy and capsulotomy of the extensor brevis 
tendon and lateral capsule, and a reverse Wilson osteotomy 
with K-wire fixation of the right foot.  Dr. Rynkiewicz 
indicated that recovery time was about six to eight weeks, 
the veteran healed without complications, and he was quite 
satisfied with the outcome of the surgery.  Dr. Rynkiewicz 
stated that the veteran had residual edema of the right leg 
and foot, and needed an orthotic device to prevent recurrent 
lesions.  Clinical records dated from February 1993 to May 
1993 reflect post-surgical follow-up treatment of the right 
foot.  An April 1993 note shows that the keratoses which were 
noted on the plantar aspect of the right foot had resolved, 
and the remaining ones had been debrided off.

In July 1993, Dr. Rynkiewicz submitted a photocopy of the 
operative report relating to the February 1993 right foot 
surgery.  Such report indicated the following postoperative 
diagnoses:  adhesion of the sesamoid apparatus, fracture with 
cyst formation of the 1st metatarsal, hallux limitus, talar 
bunion with mild bursa, and degenerative joint disease of the 
joints.  By a letter dated in July 1993, she essentially 
reiterated her April 1993 letter, and added that the 
veteran's recovery time was eight weeks.  

In an August 1993 decision, the RO granted a temporary total 
convalescent rating for the service-connected bilateral foot 
disability, for the period from February 1993 through April 
1993.

At a September 1993 VA examination of the veteran's feet, he 
complained of bilateral foot pain (in both plantar and dorsal 
aspects), worse in the right foot.  On examination of the 
right foot, there was mild distal atrophy, with no 
fasciculations.  Sensation was intact to touch and position 
sense.  Mild calluses were noted under the heel and in the 
sub-metatarsal area of the 1st and 5th toes, and there was 
mild hallux valgus.  There was mild extension at the 
metatarsal phalangeal joint for the 2nd, 3rd, and 4th toes.  
There was a scar over the medial surface of the foot adjacent 
to the big toe, and there was a small scar on the dorsal 
surface in the web space between the 1st and 2nd toe.  There 
was a prominent arch, and mild pain to palpation over the 1st 
and 5th metatarsal heads.  Strength testing showed normal 
plantar flexion and dorsiflexion; plantar flexion was present 
to 30 degrees, and dorsiflexion was present to 10 degrees.  
Toe flexion and extension was limited and was approximately 3 
out of 5.  

On examination of the left foot, there was minimal atrophy 
and no swelling.  Sensation was intact to touch and position.  
There was a mild callus under the heel.  The 1st toe showed 
good positioning.  There was mild extension at the metatarsal 
phalangeal joints in toes 2 through 4.  There was minimal 
pain to palpation over the plantar surface under the 1st 
metatarsal head.  Strength testing showed fair plantar 
flexion and dorsiflexion, grade 3 out of 5.  Toe extension 
and flexion was weaker; approximately 2 out of 5.  Plantar 
flexion was present to 45 degrees, and dorsiflexion was 
present to 10 degrees.  There was a prominent arch.  On 
examination of functional activity, the veteran was unable to 
heel or toe walk, tandem gait was decreased, and the veteran 
walked with a single point cane in his right hand.  He had an 
increased stance phase bilaterally and showed a slow wide-
based unsteady gait.  The diagnostic impression was right 
foot with chronic sesamoid, hallux valgus, plantar keratosis, 
sub-metatarsal 1st toe and 5th toe status post surgery, and 
left foot chronic pain with plantar keratosis under the heel 
and metatarsal pain.  

A September 1993 VA X-ray study showed mild hallux valgus 
deformity bilaterally, cortical erosion of the head of the 
right 1st metatarsal, and a sclerotic line across the neck of 
the right 5th metatarsal.  The diagnostic impression was that 
the findings involving the right 1st metatarsal were 
consistent with gout, the sclerotic line across the neck of 
the right 5th metatarsal was consistent with a healed or 
healing fracture, and mild bilateral hallux valgus deformity, 
and bilateral degenerative change at the Achilles tendon 
insertion.  

By a letter dated in September 1993, Dr. Rynkiewicz indicated 
that after the surgery, the veteran's right foot had improved 
tremendously.  In a subsequent letter dated in September 
1993, she noted that the veteran's surgery had alleviated the 
pressure points under his 1st and 5th metatarsals, but had not 
completely alleviated his abnormal antalgic gait of the right 
foot.

In an October 1993 addendum, after reviewing the September 
1993 X-ray study, the VA examiner indicated the following 
diagnoses:  the head of the 1st metatarsal had a cortical 
lesion rule out gout, there was a questionable fracture of 
the right 5th metatarsal, and bilateral hallux valgus. 

A December 1993 treatment note from Dr. Rynkiewicz reflects 
treatment for complaints of pain under the left 4th and 5th 
metatarsals.  On examination, the left 4th and 5th metatarsal 
heads were dropped, there was a lesion under the 5th 
metatarsal, and there was diffuse thickening under the 4th 
metatarsal head.  The diagnostic assessment was metatarsalgia 
of the left foot with a talar bunion on the left 5th 
metatarsal.

At a December 1993 VA examination, the veteran complained of 
bilateral foot pain secondary to walking long distances, and 
of occasional swelling in his right lower extremity in the 
evening.  He complained of pain on palpation along the right 
metatarsals.  The examiner noted that the veteran was using a 
cane in his right hand while walking.  On examination, the 
veteran had a halophytic gait secondary to right foot pain, 
and bilateral pes cavus.  Pulses were present bilaterally, 
and there was no swelling, deformities, or tenderness of the 
feet.  There was no atrophy, and there was good strength 
bilaterally.  There was some decreased sensation over the S-1 
dermatome on the right side, and reflexes were symmetrical.  
Range of motion of the right ankle was as follows:  
dorsiflexion to 10 degrees and plantar flexion to 25 degrees.  
Range of motion of the left ankle was as follows:  
dorsiflexion to 10 degrees and plantar flexion to 20 degrees.  
The diagnoses were hallux valgus and bunions and calluses in 
the left foot.

Private medical records dated from 1994 to 1995 from Dr. 
Rynkiewicz show that in June 1994 the veteran was treated for 
complaints of right ankle pain; Dr. Rynkiewicz noted that his 
current orthotics were nonfunctional.  In October 1994, the 
veteran presented with complaints of a lesion on the plantar 
surface of his right foot in the same area in which surgery 
was previously performed.  He said he did well for two years 
after his surgery and was very comfortable until several 
months ago.  On examination, there was a recurrent 
intractable plantar keratosis beneath the sesamoid apparatus 
of the right foot.  He also complained of an ingrown toenail 
on his left 1st toe.  Dr. Rynkiewicz diagnosed chronic 
sesamoid pain with plantar lesion/metatarsalgia, and an 
ingrown nail of the left great toe.  In late October 1994, 
the veteran underwent a removal of an arthritic tibial 
sesamoid of the right foot.  By a letter to the veteran dated 
in November 1994, Dr. Rynkiewicz noted that the veteran's 
diagnosis was intractable pain of the right foot secondary to 
an arthritic sesamoid of the right foot, and said he had a 
good prognosis, with a recovery time of approximately two 
months, during which he was required to wear a surgical shoe.  
By a letter dated in February 1995, she indicated that the 
veteran should not be on his feet longer than 45 minutes at a 
time.

Private medical records dated in 1994 from Robert Packer 
Hospital reflect that the veteran complained of swelling of 
his right knee for one month.  An August 1994 X-ray study of 
the right knee showed no evidence of fracture or osteophyte 
formation, with unremarkable joint space.  The diagnostic 
impression was an essentially normal right knee for the 
patient's age.  An October 1994 magnetic resonance imaging 
study of the right knee was within normal limits.

At a February 1995 VA orthopedic examination, the examiner 
noted that the veteran walked with a cane, and that without a 
cane, his gait was very slow and unsteady.  On examination, 
there was a slight hammertoe deformity of the toes of both 
feet.  There were no calluses of any note on the soles of his 
feet.  The pulses of the feet were of good quality, and there 
was no swelling and no atrophic changes.  The examiner noted 
that the veteran had difficulty in executing any flexion 
movements of his knees, and said that it was very difficult 
to evaluate the veteran because of his tendency to moan and 
groan and resist movements of his lower extremities.  
Sensation was normal.  No abnormality was noted about either 
knee.  An X-ray study of the right foot showed deformity of 
the neck of the 5th metatarsal compatible with the effects of 
an old healed fracture.  There were arthritic changes, 
particularly in the first metatarsophalangeal joint.  There 
was some erosive change on the medial side of the head of the 
1st metatarsal, which was consistent with but not entirely 
diagnostic of gout.  There was a slight hallux valgus 
deformity.  An X-ray study of the left foot showed normal 
bone mineral except for a very small juxta-articular erosion 
on the head of the 1st metatarsal, which was compatible with 
but not diagnostic of gout.

In a June 1995 decision, the RO granted a temporary total 
convalescent rating for the service-connected bilateral foot 
disability, for the period from October 1994 through February 
1995.

By a statement dated in July 1995, the veteran asserted that 
his bilateral foot disability was not improved by the use of 
orthopedic shoes, that it worsened from 1993 to 1995, and 
that a 30 percent rating should be assigned.

By a statement dated in September 1995, the veteran 
reiterated many of his assertions.

At an October 1995 RO hearing, the veteran reiterated many of 
his assertions.  He complained of constant bilateral foot 
pain, and said he was unable to walk very far.  He said his 
foot condition was better since his surgery, but his feet 
were nowhere near normal.  He said he took Advil for his foot 
pain and elevated his feet.  His spouse testified that he 
soaked his feet and that his calluses were recurring. 

A private medical record dated in October 1995 from Dr. 
Rynkiewicz indicates that the veteran had a hallux valgus 
deformity which was getting progressively worse, which was a 
well-known result of removal of the sesamoid.  Dr. Rynkiewicz 
noted that there was abnormal distribution of pressure 
underneath the right 2nd, 3rd, 4th and 5th metatarsals, and 
under the left 1st, 4th, and 5th metatarsals.  Continued use of 
customized shoes was recommended.

Private medical records dated from March 1996 to June 1996 
from Robert Packer Hospital reflect treatment for a right 
knee condition.  In March 1996, a pre-operative diagnosis of 
a lateral meniscus tear of the right knee was indicated.  The 
veteran underwent an arthroscopy of the right knee, with 
shaving of the patella and the lateral femoral condyle, and a 
lateral release of the patella.  The post-operative diagnoses 
were chondromalacia patella, chondromalacia medial femoral 
condyle, and lateral subluxation of the patella.

By a statement dated in April 1996, the veteran asserted that 
an increased rating was warranted for his service-connected 
bilateral foot disability due to the "clawing" condition of 
both feet.  He also submitted a claim for service connection 
for a right knee disability which he said was related to his 
overall feet, gait, and back condition.  He noted that he had 
surgery on his right knee in March 1996.

By a statement dated in September 1996, the veteran asserted 
that an increased rating was warranted for his service-
connected bilateral foot disability.  In a subsequent 
statement dated the same day, he asserted that his current 
"knee damage" was aggravated by his service-connected 
bilateral foot disability.

Private medical records dated in October 1996 reflect that 
the veteran complained of bilateral ankle pain and calluses 
on the bottom of his feet.  Dr. Rynkiewicz noted complaints 
of bilateral ankle pain, right worse than left, and indicated 
that the veteran had overuse of the ankles secondary to a pes 
valgo planus foot type.  No plantar lesions were noted.  A 
custom-molded orthotic was recommended.

By a letter dated in November 1996, a private physician, R. 
L. Allen, M.D., indicated that he had reviewed the veteran's 
medical record and was unable to determine a positive 
correlation between his feet and his knee.  

By a letter dated in January 1997, Dr. Rynkiewicz stated that 
she had reviewed the veteran's medical records and opined 
that there was no correlation between his foot problems and 
his knee.

By a statement dated in January 1997, the veteran contended 
that since he had no history of a knee disorder prior to his 
foot and gait problems, he could only surmise that a 
connection existed between his feet, back, hips, locomotion, 
and a right knee disability.  He contended that the opinions 
of Drs. Allen and Rynkiewicz were inconclusive.

At a February 1997 VA examination of the veteran's feet, the 
veteran reported worsening of his foot complaints since 
military service, and said he had developed knee pain, more 
so on the right.  The examiner noted that he had reviewed the 
X-ray studies from the last VA examination.  On examination, 
the veteran seemed to be walking with an antalgic gait, there 
was an area of decreased sensation over the right 1st 
metatarsal phalangeal area of scarring from prior surgery.  
Deep tendon reflexes were 2/2 bilaterally in the lower 
extremities.  The examiner noted bilateral pes planus with 
hammer toes in both feet.  He opined that the veteran seemed 
to have "advancement of his foot problem corroborating 
degenerative joint disease of the knees with exacerbation 
degenerative changes in the lumbar spine."  In an April 1997 
addendum, the examiner indicated that the veteran's gait was 
antalgic, and that the decreased (3/5) strength of his right 
foot dorsiflexors contributed to the excess fatigability and 
incoordination of his gait.  His ankle range of motion was 
minimally decreased.  The diagnostic impression was that the 
veteran seemed to have advancement of his foot problem with 
exacerbation of degenerative changes in the lumbar spine.

By a statement dated in April 1997, the veteran reiterated 
many of his assertions, and said that his bilateral foot 
disability affected his gait and caused damage to his right 
knee.

In a May 1997 addendum to the February 1997 VA examination, 
the examiner opined that the veteran's foot pain resulted in 
an antalgic gait which would exacerbate his back pain.

In a June 1997 decision, the RO classified the veteran's 
service-connected bilateral foot disability as a right foot 
disability and a left foot disability, and assigned separate 
10 percent ratings for each foot, effective in February 1993 
(with  temporary total convalescent ratings for the service-
connected right foot disability from February 1993 through 
April 1993, and from October 1994 through February 1995).

By a statement dated in July 1997, the veteran asserted that 
his medical records demonstrated that he had a bilateral 
"clawfooting" condition, with marked calluses and 
deformity, and that he should be rated under Diagnostic Code 
5278.

An August 1997 VA outpatient treatment record shows that the 
veteran presented with complaints of painful feet and 
callosities.  On examination, there was a callus on the right 
1st toe at the metatarsophalangeal joint, under the 5th 
metatarsal head areas bilaterally, and under the 4th 
metatarsal head area of the left foot.  The diagnosis was 
calluses of both feet.  A September 1997 VA outpatient 
treatment record shows that the veteran ambulated with a 
guarded gait due to foot tenderness.  He was unable to heel 
and toe walk due to pain; tandem-walking was fair.


II.  Analysis

A.	Service Connection for a Right Knee Disability Secondary 
to a Bilateral Foot Disability 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence for certain chronic diseases, including 
arthritis, will be presumed if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Secondary 
service connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected disorder. 38 C.F.R. § 3.310.  Secondary service 
connection includes instances in which there is additional 
disability of a non-service-connected condition due to 
aggravation by an established service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995)

The veteran claims service connection for a right knee 
disability which he asserts was caused by his service-
connected bilateral foot disability.  His claim presents the 
threshold question of whether he has met his initial burden 
of submitting evidence to show that his claim is well 
grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no duty on 
the part of the VA to assist him with his claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claim for 
service connection to be plausible or well grounded, it must 
be supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service (or an established service-connected condition, in a 
claim for secondary service connection under 38 C.F.R. § 
3.310) and a current disability (medical evidence).  
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza v. Brown, 
7 Vet. App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).

It is neither claimed nor shown that service connection for a 
right knee disability is warranted on a direct basis; the 
veteran's right knee disability first appeared many years 
after his separation from service in 1957, and there is no 
evidence of right knee arthritis within the presumptive year 
after service.

The first medical evidence suggesting a right knee disability 
is dated in 1986.  A May 1986 private X-ray study of the 
right knee showed possible minimal degenerative changes.  In 
1994, the veteran complained of swelling of his right knee 
for one month.  An August 1994 X-ray study of the right knee 
showed an essentially normal right knee for the patient's 
age.  An October 1994 magnetic resonance imaging study of the 
right knee was within normal limits. At a February 1995 VA 
orthopedic examination, the veteran had difficulty in 
executing any flexion movements of his knees, but no 
abnormality was noted about either knee.  In March 1996, the 
veteran underwent an arthroscopy of the right knee, with 
shaving of the patella and the lateral femoral condyle, and a 
lateral release of the patella.  The post-operative diagnoses 
were chondromalacia patella, chondromalacia medial femoral 
condyle, and lateral subluxation of the patella.

In November 1996, Dr. Allen indicated that he had reviewed 
the veteran's medical record and was unable to determine a 
positive correlation between his feet and his knee.  In 
January 1997, Dr. Rynkiewicz stated that she had reviewed the 
veteran's medical records and opined that there was no 
correlation between his foot problems and his knee.

The veteran and his representative have asserted that he 
incurred a right knee disability secondary to his service-
connected bilateral foot disability.  As laymen, they are not 
competent to render an opinion regarding diagnosis or 
etiology, and their statements do not serve to make the claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The veteran has presented medical evidence of a current right 
knee disability, but has not presented medical evidence 
linking the current right knee disability to service or to an 
established service-connected condition including the 
service-connected bilateral foot disability, and in fact two 
private physicians have specifically opined that his right 
knee disability is not related to his service-connected 
bilateral foot disability.  Without such competent medical 
evidence of linkage, the service connection claim is not well 
grounded and must be denied.  38 U.S.C.A. § 5107(a); 
Libertine, supra; Caluza, supra.

B.	Increased Ratings for a Right Foot Disability and a Left 
Foot Disability 

The veteran's claims for increased ratings for his service-
connected right foot disability and his service-connected 
left foot disability are well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claims.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The RO has rated the veteran's service-connected right and 
left foot disabilities separately under the criteria 
pertaining to hallux valgus.  Under this code, a maximum 10 
percent rating is assigned for unilateral hallux valgus when 
it is severe, if equivalent to amputation of the great (1st) 
toe, or when it has been operated on with resection of the 
metatarsal head.  38 C.F.R. § 4.71a, Code 5280.  The RO has 
assigned a 10 percent rating for each foot.

Under the code pertaining to pes planus (flat feet) a 0 
percent rating is assigned when flat feet are mild, with 
symptoms relieved by built-up shoes or arch supports. A 10 
percent rating is warranted for moderate bilateral flatfoot, 
with the weight- bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet.  A 30 percent evaluation is 
warranted for severe bilateral flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  A 50 
percent rating is warranted for pronounced bilateral 
flatfoot, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, which is 
not improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.

A 10 percent rating is assigned for unilateral or bilateral 
anterior metatarsalgia (Morton's disease).  This is the 
maximum rating for this disability.  38 C.F.R. § 4.71a, Code 
5279.

Under the criteria pertaining to hammer toes, a 0 percent 
rating is assigned for single hammer toes, and a 10 percent 
rating is assigned when all the toes of one foot are hammer 
toes, without claw foot.  38 C.F.R. § 4.71a, Code 5282.

Residuals of a foot injury are rated 10 percent disabling 
when moderate, and 20 percent when moderately severe.  38 
C.F.R. § 4.71a, Code 5284.

During service the veteran was noted to have bilateral pes 
planus (flat feet), and there have been various diagnoses for 
the bilateral foot condition since service.

At a December 1993 VA examination, the examiner noted 
bilateral pes cavus, and  diagnosed hallux valgus and bunions 
and calluses in the left foot.  At a February 1995 VA 
orthopedic examination, there was a slight hammertoe 
deformity of the toes of both feet, there were no calluses of 
any note on the soles of the feet, there was no swelling, and 
there were no atrophic changes.  There was a slight hallux 
valgus deformity, and an X-ray study showed a very small 
juxta-articular erosion on the head of the 1st metatarsal, 
which was compatible with but not diagnostic of gout.

Private medical records dated in October 1995 from Dr. 
Rynkiewicz, the veteran's podiatrist, indicate that the 
veteran had a hallux valgus deformity which was getting 
progressively worse, which was a well-known result of removal 
of the sesamoid (the surgery which the veteran underwent in 
October 1994).  Dr. Rynkiewicz noted that there was abnormal 
distribution of pressure underneath the right 2nd, 3rd, 4th and 
5th metatarsals, and under the left 1st, 4th, and 5th 
metatarsals.  In October 1996 Dr. Rynkiewicz noted no plantar 
lesions, and diagnosed overuse of the ankles secondary to a 
pes valgo planus foot type.
 
At a February 1997 VA examination of the veteran's feet, 
there was bilateral pes planus with hammer toes in both feet.  
The examiner indicated that the veteran's gait was antalgic, 
and that the decreased strength of his right foot 
dorsiflexors contributed to the excess fatigability and 
incoordination of his gait.  His ankle range of motion was 
minimally decreased.  The diagnostic impression was that the 
veteran seemed to have advancement of his foot problem.  An 
August 1997 VA outpatient treatment record shows that there 
was a callus on the right 1st toe at the metatarsophalangeal 
joint, under the 5th metatarsal head areas bilaterally, and 
under the 4th metatarsal head area of the left foot.  The 
diagnosis was calluses of both feet.  A September 1997 VA 
outpatient treatment record shows that the veteran ambulated 
with a guarded gait due to foot tenderness, he was unable to 
heel and toe walk due to pain, and tandem-walking was fair.

The veteran's representative asserts that the veteran's right 
foot disability and left foot disability should be evaluated 
under the rating criteria pertaining to pes cavus ("claw 
foot," or abnormally high arches).  The Board notes that one 
record showed pes cavus, but this record is not consistent 
with the rest of the extensive medical evidence associated 
with the file, which collectively indicate that the veteran 
currently has pes planus (flat feet) with bilateral hammer 
toes, hallux valgus, and recurrent calluses.  Accordingly, 
the criteria pertaining to pes cavus are inapplicable.

If the veteran's right foot disability and left foot 
disability (each currently rated 10 percent disabling) were 
rated under the criteria pertaining to metatarsalgia, hallux 
valgus, or hammer toes, an increased rating may not be 
assigned, as the veteran is already in receipt of the maximum 
rating available under these codes.  38 C.F.R. § 4.71a, Codes 
5279, 5280, 5282.

The Board finds that the veteran's bilateral foot 
disabilities should be rated together as bilateral flat feet 
under Code 5276, and that the medical evidence demonstrates 
that his symptoms are severe with objective evidence of 
marked deformity, pain on manipulation and use, and 
characteristic callosities, warranting a single 30 percent 
evaluation for both feet.  Pronounced (50 percent) flat feet 
are not shown, as the medical evidence does not demonstrate 
extreme tenderness of the plantar surfaces of the feet, or 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, which is not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

With full application of the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)), the Board finds that the veteran's 
bilateral foot disability (rating both feet together) 
produces severe impairment (ratable at 30 percent under Code 
5276).  Thus, an increased 30 percent rating is warranted for 
this condition. 




ORDER

Service connection for a right knee disability is denied.

An increased 30 percent rating for a bilateral foot 
disability is granted.


REMAND

With respect to the issue of entitlement to a rating higher 
than 10 percent for a back disability, the Board notes that 
service connection was granted for this disability on the 
basis of the Court's decision in Allen v. Brown, 7 Vet. App. 
439 (1995) concerning secondary service connection; the Court 
held that pursuant to 38 C.F.R. § 3.310(a), when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  

Upon review of the claims file, the Board finds that the 
exact nature and degree of aggravation of the veteran's back 
disability by his service-connected bilateral foot disability 
is unclear, despite repeated attempts by the RO to obtain 
such clarification from a VA examiner.  Hence, this issue 
must be remanded for another VA orthopedic examination to 
resolve this issue.  38 C.F.R. § 4.2.  The examiner should 
examine the veteran, review his claims file, specify the 
level of the veteran's back disability before and after it 
was aggravated by his service-connected bilateral foot 
disabilities, and quantify the degree of aggravation.  

The issue of entitlement to a TDIU rating is inextricably 
intertwined with the issue of entitlement to a higher rating 
for the back disability.  Moreover, the RO should review the 
TDIU issue in light of the Board's grant of an increased 
rating for the bilateral foot condition.
  
Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should obtain copies of all VA 
treatment records dated since 1996 which 
are not already associated with the file.  
The RO should also ask the veteran to 
identify any other sources of treatment 
for a back disability and a bilateral 
foot disability since then, and the RO 
should obtain the related treatment 
records in accordance with 38 C.F.R. § 
3.159. 

2.  The veteran should undergo a VA 
orthopedic examination to evaluate the 
back disability (for which secondary 
service connection has been granted based 
on aggravation).  The claims folder must 
be provided to and reviewed by the doctor 
in conjunction with the examination.  The 
examiner should fully describe 
(sufficient findings to permit rating 
under the rating schedule) the level of 
the veteran's back disability before and 
after it was aggravated by his service-
connected bilateral foot disability; the 
increment of back disability attributable 
to the service-connected bilateral foot 
disability should be clearly identified. 

3.  Thereafter, the RO should review the 
claims for entitlement to a higher rating 
for a back disability, and entitlement to 
a TDIU rating.  

If the claims remain denied, a supplemental statement of the 
case should be issued to the veteran and his representative, 
and they should be given an opportunity to 





respond. Then, the case should be returned to the Board for 
further appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals






